Citation Nr: 0915631	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to an effective date earlier than May 17, 2005, 
for the grant of a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted 
entitlement to TDIU and assigned an effective date of May 17, 
2005.  

The Veteran's appeal was previously before the Board in 
October 2005, when the claim was remanded for additional 
development, and in October 2006, at which time the issue of 
entitlement to an effective date earlier than May 17, 2005, 
for the grant of TDIU was denied.  The Veteran appealed the 
denial of the claim for an earlier effective date to the 
Court of Appeals for Veterans Claims (Court).  In April 2008, 
the Court granted a joint motion (Joint Motion) by the 
parties to vacate and remand the claim back to the Board for 
further action.  In September 2008 the Board remanded the 
claim once more so it could be forwarded to VA's Director of 
Compensation and Pension Service for consideration of 
entitlement to an earlier effective date for the grant of 
TDIU on an extra-schedular basis pursuant to the provisions 
of 38 C.F.R. § 4.16(b).  


FINDINGS OF FACT

1.  The Veteran's claim for a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) was received on May 15, 2002.  

2.  It is factually ascertainable that the Veteran met the 
criteria for TDIU on December 17, 2001.  





CONCLUSION OF LAW

The criteria for establishing an effective of December 17, 
2001 for the assignment of a TDIU rating have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2008).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim. 38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the Veteran is capable 
of performing physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.  

Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service connected disability. Id.  

History and Analysis

The Veteran filed an application for TDIU (VA Form 21-8940) 
on May 15, 2002.  He indicated that he had worked for the 
United States Postal Service (USPS) for nearly 30 years.  He 
said his last day of work had been in October 2001.  He 
maintained that complications stemming from his heart 
condition and diabetes mellitus forced him to retire from the 
USPS.

At the time he filed his May 2002 application for TDIU, the 
Veteran was service connected for coronary artery disease, 
evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and, bilateral hearing loss, left tympanic 
membrane rupture, and the residuals of a shell fragment wound 
of the left leg and thigh, each evaluated as noncompensable.  
His combined disability rating was 50 percent.  As such, the 
RO denied the Veteran's claim for TDIU in August 2002 based 
on the finding that he did not meet the necessary schedular 
criteria, and that the evidence failed to establish that the 
Veteran had been rendered unemployable due to his service 
connected disabilities.

As mentioned in the April 2008 Joint Motion granted by the 
Court, a December 2001 VA examiner noted that the Veteran 
stopped working in October 2001 due to fatigue caused by his 
service-connected coronary artery disease (CAD) and had been 
dozing off repeatedly in his office the last three months of 
work.  The examiner also noted that the Veteran's activities 
were confined to the home and yard.  The Veteran described 
weekly chest pain and once in a while headaches that he 
treated with Percocet.  He denied nausea or vomiting.  The 
Veteran also reported tiring very easily and getting 
shortness of breath, which he indicated was severe in the 
weeks leading up the examination.  His fatigue had also 
gotten worse in the previous week.  The examiner gave the 
Veteran an assessment of CAD with three vessel disease status 
post stent placement times two.  Approximate METS by house 
activity was 5-6; and a stress test showed positive exercise 
induced ischemia.  Ejection fraction was 52%, which was 
borderline subnormal.  The examiner opined that the Veteran's 
CAD most likely affected his global daily activities.  

A private medical report from February 2003 shows the Veteran 
was on 18 medications which were to treat a number of issues.  
The medical conditions listed included:  two vessel coronary 
artery disease with stenosis of the LAD, intermediate branch 
and circumflex obtuse marginal; aberrant origin of the RCA 
from the left cusp with mild to moderate disease, diabetes 
mellitus, type II; probable small non Q-wave infarction and 
follow-up cardiac catheterization 01/25/02 with the finding 
of completely occluded aberrant right coronary artery, status 
post coronary angioplasty and stenting of that vessel.  A 
letter from the Veteran's representative accompanying this 
medical record indicated that the Veteran was unable to work 
as a result of his heart condition and diabetes mellitus.  
The Veteran's representative indicated he was experiencing 
fatigue, chest pain and numbness in the extremities.  

In a December 2003 letter to VA recounting his medical 
history, the Veteran reported that he voluntarily retired 
from his job at the USPS due to the effect working was having 
on his health.  

The Veteran was afforded a VA examination on May 17, 2005, to 
address the question of whether his service connected 
disabilities rendered him unable to work. During the course 
of that examination, the Veteran was noted to have increased 
problems with neuropathy in his feet with some burning and 
tingling and sensory loss in both feet.  The examiner 
indicated that the peripheral neuropathy was secondary to the 
Veteran's diabetes mellitus.  The examiner also opined that 
the Veteran's service-connected coronary artery disease, 
congestive heart failure, diabetes mellitus, and 
chondromalacia were the major factors in his inability to 
work.

By a rating action dated in June 2005, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
secondary to diabetes mellitus. The RO assigned a 10 percent 
disability rating for each foot, effective from May 17, 2005 
(the date the VA examination and the first time the 
disability was identified). The RO also granted the Veteran a 
10 percent disability rating for chondromalacia of the left 
knee, effective from May 15, 2002.  These actions resulted in 
a combined rating of 60 percent from May 15, 2002, and 70 
percent from May 17, 2005.  Finally, in combining the ratings 
assigned to the Veteran's diabetes mellitus and his 
peripheral neuropathy of each foot, which gave him a single 
rating of 40 percent for his diabetes mellitus, the RO 
determined that the schedular criteria for a TDIU had been 
met.  A TDIU was granted from May 17, 2005.

Given the foregoing, the Veteran is shown to have met the 
schedular criteria for TDIU no earlier than May 17, 2005.  
Even if the Veteran failed to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), however, VA is 
still required to consider the applicability of 38 C.F.R. § 
4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1993); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a Veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  The 
Court has defined substantially gainful employment as work 
which is more than marginal and which permits the individual 
to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

As noted above, the Joint Motion granted by the Court was 
premised on the lack of referral of the claim to VA's 
Director of Compensation and Pension Service (Director) for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).  In 
March 2009, the Director provided an evaluation of extra-
schedular entitlement regarding the issue of the Veteran's 
unemployability.  The Director indicated that the 
Compensation and Pension Service's review of the evidence did 
not show that the issue of unemployability surfaced prior to 
the Veteran's May 15, 2002 claim.  The Director discussed 
various evidence of record and quoted extensively from the VA 
examination report in December 2001.  The Director indicated 
upon review they did not think the Veteran was entitled to a 
grant of TDIU prior to May 17, 2005 on an extra-schedular 
basis. 

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question before the Board is 
whether the Veteran's service-connected disabilities render 
him unable to secure and follow a substantially gainful 
occupation before the currently assigned effective date of 
May 17, 2005.  The Board is to evaluate whether there is a 
date prior to the current effective date where circumstances 
in the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected condition.  See 38 C.F.R. § 4.19 (2008).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  38 C.F.R. 
§ 4. 16.

As for the Veteran's work history, it appears that he has not 
worked since September 2001.  The Veteran indicated in his 
application for TDIU that he last worked as a postal 
supervisor.  He also reported that he gone to college for 
three years.  The record further shows that the Veteran 
worked for the USPS for nearly 30 years.  A statement 
received from the USPS in July 2002 indicated that the 
Veteran had taken an 'optional retirement.'  No reference was 
made to disability.

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the Veteran is capable 
of performing physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.  
The Board is not refuting the Veteran's noted physical 
limitations as reflected in various medical evidence of 
record or his own contentions that his service-connected 
disabilities affect his ability to engage in extended labor.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough, however.  
A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra. 

The Board notes that in his December 2003 letter, the Veteran 
reported that he voluntarily retired from his job at the USPS 
due to the effect working was having on his health.  

Competent lay testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible."  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993) (BVA failed to explain why it rejected such lay 
testimony of in-service and post-service symptoms of 
dizziness, loss of balance, hearing trouble, and stumble and 
fall that later formed the basis of diagnosis of Meniere's 
disease); Gilbert v. Derwinski, 1 Vet. App. 49, 58-59 (1990) 
(the Board must weigh positive evidence of lay statements by 
Veteran and family of post-service symptoms and the Veteran's 
post-service histories to treating physicians of in-service 
back injury against negative evidence of negative service 
treatment records, negative service separation examination 
report, no treatment for years after service, and post-
service motor vehicle accident and work-related accident).

The Board notes that the March 2009 report by the Director of 
Compensation and Pension did not mention or address the 
Veteran's statements to the December 2001 VA examiner 
regarding why he had left his job (fatigue) and his dozing 
off during his last months of employment; nor the effect of 
CAD on the Veteran's global daily activities.  In addition, 
the Director did not comment or address the Veteran's 
December 2003 letter to VA where the Veteran reported that he 
voluntarily retired from his job at the USPS due to the 
effect working was having on his health.  Therefore, the 
Board has assigned the Compensation and Pension extra-
schedular evaluation little probative value, as the 
aforementioned evidence was specifically noted in the remands 
for an extra-schedular evaluation effectuated by both the 
Court and Board and was not addressed by the Director.

The question that remains to be answered is whether the 
Veteran's service-connected disabilities rendered him 
unemployable prior to May 17, 2005.  There is evidence both 
for and against the claim.  In this case, there is no reason 
to doubt the Veteran's credibility with respect to the 
history of his symptoms, particularly as his treatment 
records document the history of his service-connected 
disabilities, including diabetes and coronary artery disease; 
with placement of multiple stents and complaints of chest 
pain and severe fatigue. 

While it may be true that the Veteran was listed as having 
taken an optional retirement from his job at USPS, nothing in 
that fact addresses the Veteran's employability.  The Veteran 
has provided competent lay evidence (supported by the 
available medical evidence) that he retired due to the effect 
working was having on his health.  There is also evidence of 
record showing that he was dozing off in his office the last 
three months of his employment and that he retired mainly 
because of fatigue.  The Veteran has clearly worked at jobs 
more clerical than manual in nature over the course of his 
career, although he appears to contend that he is unable to 
even accomplish those tasks as his disability has worsened.  

After carefully reviewing the evidence of record, the Board 
concludes it is factually ascertainable that the Veteran's 
service connected disabilities alone, when considered in 
association with his educational attainment and occupational 
background, rendered him unable to secure or follow a 
substantially gainful occupation as of December 17, 2001.  

The December 2001 VA examiner noted that the Veteran stopped 
working in October 2001 due to fatigue caused by service-
connected coronary artery disease (CAD) and that he kept 
dozing off in his office during the last three months of 
work.  As the Court has explained, reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  The examiner also noted that the Veteran's 
global activities were affected by his CAD and he was 
confined to the home and yard.  

The May 2005 VA examiner found that the Veteran's service-
connected disabilities, including his CAD and congestive 
heart failure, were the major factors in the Veteran's 
inability to work.  This examination report is consistent 
with the December 2001 VA examination report which also 
documented fatigue, shortness of breath and other symptoms 
related to his CAD, including a stress test that indicated 
positive exercise induced ischemia.  Furthermore, though 
there is no medical opinion regarding the Veteran's 
unemployability until May 2005 available to the Board, the 
Veteran's own testimony is competent to describe the symptoms 
he experienced and the reason why he chose to take retirement 
from the USPS.  This conclusion is buttressed by the December 
2001 VA medical examiner's opinion that the Veteran's CAD was 
affecting his global daily activities.  There is also no 
medical evidence against the Veteran, indicating that the 
Veteran was employable and no evidence to show that he has 
worked in any capacity since September 2001.  In this, and in 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of the medical 
opinions already provided for the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Not only is there no unequivocal evidence against the 
Veteran's claim (such as a negative opinion regarding his 
employability), but there is evidence - the December 2001 VA 
examination report, the May 2005 VA examination report and 
the Veteran's own contentions - that tends to favor the 
Veteran's claim.  While none of the evidence in the claims 
file appears definitive one way or the other in regards to 
the present claim, after a full review of the record, 
including the medical and lay evidence of the Veteran, the 
Board concludes that the evidence of whether the Veteran's 
service-connected disabilities rendered him unemployable 
prior to May 17, 2005 is at least in equipoise.  

When there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As was 
discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether the Veteran is able 
to obtain any employment or to maintain marginal employment.  
See Moore, 1 Vet. App. at 358.  Rather, the standard is a 
subjective one and is whether the Veteran can obtain and 
maintain substantially gainful employment.  In summary, the 
Board finds that the evidence is at least in equipoise as to 
whether the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities as of his date of claim, May 15, 2002.  
Accordingly, the evidence is in equipoise, the benefit of the 
doubt doctrine applies and the Veteran prevails on the issue.  
See Gilbert, supra.  

The Board recognizes that there are VA treatment records in 
the claims file dated between May 15, 2001 and the filing of 
the May 15, 2002 claim for TDIU and the earliest date that 
the Veteran's unemployability is factually ascertainable is 
December 17, 2001, the date of a VA examination report.  In 
the December 17, 2001 VA examination report, the VA physician 
opined about the affect the Veteran's CAD had on his daily 
activities and noted that the Veteran suffered from fatigue, 
shortness of breath and that the Veteran had left his job in 
October 2001 mainly because of fatigue (he kept dozing off in 
his office the last three months).  As is clear from the 
applicable regulations, it is not the date of the onset of 
illness or disability, which is the decisive factor in the 
determination of the effective date in increased rating 
claim.  However, if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable).  38 C.F.R. 
§ 3.400(o)(2).

The evidence appears to show that the Veteran became unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities within the year preceding 
his claim filed in May 2002.  As there is evidence showing 
the date of unemployability preceded the claim by a year or 
less, the Board concludes that there is a factually 
ascertainable basis upon which to assign an effective date 
earlier than the date of claim - May 15, 2002 - for the TDIU 
rating.

Again applying the benefit of the doubt rule, the Board finds 
that the Veteran's service connected disabilities were of 
such severity as to preclude his participation in all forms 
of substantially gainful employment prior to May 17, 2005 and 
an earlier effective date of December 17, 2001 is warranted.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

An effective date of December 17, 2001 is granted for the 
assignment of a TDIU rating.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


